                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 BRYON K. CHAMP,                                  )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 19-cv-307-SMY
                                                  )
                                                  )
 BREE BARNETT,                                    )
 and CHARLIE SMITH,                               )
                                                  )
               Defendants.                        )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Bryon K. Champ, currently a pretrial detainee at Winnebago - WCY, brings this

action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights while he

was a pretrial detainee at Chester Mental Health Facility (“Chester”). Plaintiff alleges Defendants

were deliberately indifferent in skipping a dose of his Dilantin. He asserts claims under the

Fourteenth Amendment and seeks monetary damages.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).




                                                1
                                                The Complaint

        Plaintiff makes the following allegations in the Complaint (Doc. 1): Plaintiff suffers from

a generalized seizure disorder which is controlled with Dilantin. He has taken Dilantin since 2003;

always at the same dosage. On April 7, 2018, Plaintiff went to the med-line for his Dilantin. LPN

Bree Barnett informed Plaintiff that his Dilantin levels were too high based on his recent

bloodwork and that Dr. Charlie Smith discontinued his Dilantin because of his levels. Plaintiff

never saw the bloodwork report for his Dilantin levels nor did he see Dr. Smith to discuss his

levels. Plaintiff wrote a grievance that day regarding his Dilantin prescription. The next day,

Plaintiff was provided his regular dose of Dilantin. He continued to receive his Dilantin until he

transferred from Chester. Plaintiff believes that his dosage should have been decreased if his levels

were too high rather than discontinued altogether. He feared that he might have a seizure due to

his missed dosage. He had dizziness and his head hurt that day.

        Based on the allegations in the Complaint, the Court finds it convenient to designate a

single Count in the pro se action:

        Count 1:          Bree Barnett and Charlie Smith were objectively unreasonable
                          in deciding to discontinue Plaintiff’s Dilantin in violation of the
                          Fourteenth Amendment.

The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         2
                                            Discussion

       As Plaintiff was a pretrial detainee, his claim arises under the Fourteenth Amendment

rather than the Eighth Amendment. See Budd v. Motley, 711 F.3d 840, 842 (7th Cir. 2013); Weiss

v. Cooley, 230 F.3d 1027, 1032 (7th Cir. 2000). An objective reasonableness standard – not

deliberate indifference – applies to medical claims under the Fourteenth Amendment’s Due

Process Clause. McCann v. Ogle Cty., Illinois, 909 F.3d 881, 886 (7th Cir. 2018) (citing Miranda

v. County of Lake, 900 F.3d 335 (7th Cir. 2018)).

       The objective reasonableness standard has two elements. The first element focuses on the

intentionality of the defendant’s conduct and “asks whether the medical defendants acted

purposefully, knowingly, or perhaps even recklessly when they considered the consequences of

their handling of [plaintiff’s] case.” Id. (quoting Miranda, 900 F.3d at 353). Neither negligence

nor gross negligence satisfies this element. Id. With respect to the second element, looking at all

of the facts and circumstances before the defendant, a court must determine whether the response

was reasonable, without taking into account “any subjective belief held by the individual.”

McCann, 909 F.3d at 886; See also, Miranda, 900 F.3d at 354.

       According to the Complaint, one dose of Plaintiff’s Dilantin was skipped because the

Dilantin levels in his blood were too high. He was provided with his regular dosage the next day.

There are no allegations suggesting that Barnett or Smith skipped the dosage with “purposeful,

knowing, or reckless disregard of the consequences.” Instead, the allegations indicate that Smith

based his decision on Plaintiff’s blood test results and he instructed Barnett to discontinue the

medication. Nothing in the Complaint suggests that skipping a single dose was objectively

unreasonable. As such, Plaintiff’s Complaint fails to state a viable claim.




                                                 3
        Plaintiff also identifies the Department of Social Services in the caption of his Complaint

(Doc. 1, p. 1) and in a single sentence in the statement of his claim states, “claim (monell) Dept of

Social Services”. (Id. at p. 12). He makes no allegations against the Department of Social

Services. A Monell claim requires that the alleged constitutional violation result from a policy or

custom. Monell v. Dept. of Social Services of the City of New York, 436 U.S. 658, 690 – 91 (1978).

Plaintiff has not alleged any policy or custom that resulted in his missed dose of Dilantin.

Therefore, to the extent Plaintiff attempts to assert a claim against the Department of Social

Services, that claim will also be dismissed for failure to state a claim.

                                             Disposition

        IT IS HEREBY ORDERED that Plaintiff’s Complaint is DISMISSED without

prejudice for failure to state a claim upon which relief may be granted.

        Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before June 28,

2019.    Should Plaintiff fail to file his First Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. Fed.

R. App. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson

v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2).

        An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.

1 (7th Cir. 2004). The Court will not accept piecemeal amendments to the original Complaint.

Thus, the First Amended Complaint must stand on its own, without reference to any previous

pleading, and Plaintiff must re-file any exhibits he wishes the Court to consider along with the




                                                  4
First Amended Complaint.       The First Amended Complaint is subject to review pursuant to

28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien

v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). Plaintiff was previously ORDERED to submit

his filing fee or file a motion to proceed without prepayment of the filing fee within thirty (30)

days. (See Doc. 2).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution.   See Fed. R. Civ. P. 41(b).

       The Clerk is DIRECTED to mail Plaintiff a blank civil rights complaint form for use in

preparing the First Amended Complaint.



       IT IS SO ORDERED.

       DATED: 5/31/2019

                                                      /s/ Staci M. Yandle
                                                      United States District Judge




                                                 5
